DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 4/26/22 has been entered.
Claims 55-58 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.

Claim Interpretation
In the reply dated 10/18/21 Applicant elected the species in which the controller limits throttle movement. Examiner understands this species to be represented by the claim language of claim 43 “the controller is configured to limit movement of the movable member beyond the position of maximum closure.”   The term “maximum closure” is interpreted broadly to include nearly closed1. The controller is understood to limit movement of the movable member beyond this position. “Maximum closure” is not understood to mean completely shut or sealed to flow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-45, 47, 49-51, 54, 59, 60, and 62 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 6,999,883 BRADY.
Brady describes a control system for extraction of landfill gas via a gas extraction system including a throttle (“differential pressure regulating valve” #s 70,72,74,76,78,80) disposed in well piping 120 comprising a movable member 72 configured to restrict flow of landfill gas wherein at least some gas  can flow through the well piping with the movable member at position of maximum closure (“nearly closed”--col. 7 lines 35-40) and a controller 64 to control the position of the movable member (col. 9 line 30-50) and the controller configured to limit movement of the movable member beyond the position of maximum closure.  
Examiner finds that the Brady controller meets the “controller is configured to limit movement of the movable member beyond the position of maximum closure” limitation because 
(a) Brady discloses “constant flow” (e.g. title) which precludes movement past the disclosed “nearly closed”; and/or
(b) Brady describes the controller controls movement throughout the range (col. 7 lines 35-40) which controlling necessarily “limits” movement of the movable member. That is, if the control program specifies a valve position of X, the controller will limit movement beyond X.
Further, Brady plainly describes flow past the throttle in col. 7 lines 35-40.
With regards to claim 44: Brady col. 7 describes the variable portion.
With regards to claim 45: Brady’s disclosed “flap” is a plate.
With regards to claim 47: Brady describes sliding at col. 9 lines 5-11.
With regards to claims 49-50: Brady describes (col. 7 line 37) 2.0in h20, which meets the greater than 0mbar, and (col. 8 line 15 ) 20cfm which meets the 0.1 cfm.
With regards to claim 51: motor 76
With regards to claim 53: flow measurement device 130.
With regards to claim 54: pressure measurement 54/55/56.

Regarding independent claim 59:
Brady describes the control system including throttle (“differential pressure regulating valve” #s 70,72,74,76,78,80) disposed in well piping 120 comprising a movable member 72 configured to restrict flow of landfill gas wherein at least some gas  can flow through the well piping with the movable member at position of maximum closure (“nearly closed”--col. 7 lines 35-40) and controller 64.
Further, Brady plainly describes flow past the throttle in col. 7 lines 35-40.

With regards to claim 60: Examiner finds that the movable member of Brady is greater in width (i.e. the portion which fits in channels col. 9 line 10).
 With regards to claim 62: the movable member or Brady is plainly less in width than the length of the area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 43, 45, 46, 48, 52, 53, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Brady.
N.B. this rejection closely tracks the 102 rejection at 6 above, but is based on a narrower interpretation of the claim language “at least some landfill gas can flow through the well piping with the movable member at a position of maximum closure within the throttle”—This interpretation is based on “maximum closure” being not fully shut, i.e. deliberately open by some amount.
Campanella describes the control system including throttle 206 having movable member (¶0026 “butterfly valve” , “ball valve” , etc.) and controller 204. With regards to the controller is configured to limit movement of the movable member beyond the position of maximum closure (deliberately open by some amount): Examiner finds that one of ordinary skill in the art would understand that the controller would necessarily “limit movement” beyond any desired/programmed amount. That is, if the control program specifies a valve position of X, the controller will limit movement beyond X. 
 Campanella lacks the at least some landfill gas can flow through the well piping with the movable member at the position of maximum closure.
Brady—in the same field of endeavor—describes a valve control system including a throttle having a movable member 72 configured to restrict flow of landfill gas wherein at least some gas  can flow through the well piping with the movable member at position of maximum closure (“nearly closed”--col. 7 lines 35-40) Brady teaches the desirability of constant flow (i.e. maintaining *some* flow at maximum closure) as meeting the goal of maintaining gas extraction at the same rate of gas production (col. 2 line36-38) to avoid hazards (line 43) or to avoid killing microorganisms (line 46)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the at least some landfill gas can flow through the well piping with the movable member at the position of maximum closure as claimed.
Response to Arguments
Applicant’s arguments with regards to the 102 rejection based on Campanella are persuasive. Campanella does not describe flow “past the throttle” at a position of maximum closure.
Applicant's further arguments filed 4/26/22 have been fully considered but they are not persuasive.
With regards to Brady and claim 43: Examiner finds that Brady describes a throttle having movable member 72 which moves to a position of “nearly closed” (col. 7 line 39) which allows flow past the throttle (col. 7 line 40). Examiner interprets the claim limitation “maximum closure” in a manner consistent with Applicant’s disclosure2 to include “nearly closed”. Brady explicitly describes the allowing flow (“flow only through the narrowest bottom portion”) and  also describes the controller  limiting movement beyond this “nearly closed” position. 
With regards to Brady and claim 59: it is apparent that the Brady valve is designed to allow flow at the position of maximum closure (i.e. “nearly closed”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  See, e.g., specification at page 11 lines 2 and 3: “the position of maximum closure the throttle may be configured to block a maximum portion of the aperture that is less than a full area of the aperture”.
        2 See, e.g., specification at page 11 lines 2 and 3: “the position of maximum closure the throttle may be configured to block a maximum portion of the aperture that is less than a full area of the aperture”.